                                         Case 2:20-cv-00276-RFB-VCF Document 159 Filed 09/24/20 Page 1 of 3


                                          Jay J. Schuttert, Esq.
                                     1    Nevada Bar No. 8656
                                          Alexandria L. Layton, Esq.
                                     2    Nevada Bar No. 14228
                                          EVANS FEARS & SCHUTTERT LLP
                                     3    6720 Via Austi Parkway, Suite 300
                                          Las Vegas, Nevada 89119
                                     4    Telephone: 702-805-0290
                                          Facsimile: 702-805-0291
                                     5    Email: jschuttert@efstriallaw.com
                                          Email: alayton@efstriallaw.com
                                     6
                                          Attorneys for Defendants Northrop Grumman
                                     7    Systems Corporation, Raytheon Technologies
                                          Corporation, Goodrich Corporation and Titeflex
                                     8    Commercial, Inc.
                                     9                              UNITED STATES DISTRICT COURT
                                    10                                        LAS VEGAS, NEVADA
                                    11
6720 Via Austi Parkway, Suite 300




                                          JORDAN J. POTTER,                                     Case No.: 2:20-cv-00276-RFB-VCF
  Evans Fears & Schuttert LLP




                                    12
                                                                Plaintiff,                      DEFENDANT TITEFLEX
      Las Vegas, NV 89119




                                    13                                                          COMMERCIAL, INC.’S
                                          vs.                                                   STIPULATION FOR EXTENSION
                                    14                                                          OF TIME TO RESPOND TO
                                          ARROWHEAD PRODUCTS, individually and as               PLAINTIFF’S FIRST AMENDED
                                    15    successor in interest to Arrowhead Rubber             COMPLAINT
                                          Company, et al.
                                    16                                                          (FIRST REQUEST)
                                                                Defendants.
                                    17

                                    18

                                    19          Plaintiff Jordan J. Potter, by and through his counsel of record, Maune Raichel Hartley

                                    20   French & Mudd, LLC and Craig P. Kelly & Associates; and Defendant Titeflex Commercial, Inc.

                                    21   (“Titeflex”), by and through its counsel of record, Evans Fears & Schuttert LLP, hereby stipulate

                                    22   to the following:

                                    23          Plaintiff filed his First Amended Compaint on August 26, 2020 and served Defendant

                                    24   Titeflex on September 2, 2020. Defendant Titeflex requested and Plaintiff agreed to, pursuant to

                                    25   USDC-NV Local Rule IA 6-1, to a 14-day extension of time for Defendant Titeflex to file its

                                    26   response to the First Amended Complaint. The parties agree that the new deadline for Titeflex to

                                    27   answer or otherwise respond to the First Amended Complaint is October 7, 2020.

                                    28   ///
     Case 2:20-cv-00276-RFB-VCF Document 159 Filed 09/24/20 Page 2 of 3

     Jordan J. Potter v. Arrowhead Products, et al.
     Case No. 2:20-cv-00276-RFB-VCF
 1   Defendant Titeflex Stipulation and Order for Extension of Time to Respond to Plaintiff’s First
     Amended Complaint (First Request)
 2
             This extension is due to the fact that counsel has just been retained to represent Titeflex in
 3
     this matter and requires more time to confer with Titeflex regarding the response to the First
 4
     Amended Complaint. Plaintiff’s counsel has been consulted and has agreed to the extension. This
 5
     is the first stipulation for an extension of time for Titeflex to respond to the First Amended
 6
     Complaint.
 7
             IT IS SO STIPULATED.
 8
      DATED: September 24, 2020.                        DATED: September 24, 2020.
 9
      CRAIG P. KENNY & ASSOCIATES                       MAUNE RAICHLE HARTLEY FRENCH &
10                                                      MUDD, LLC
11    By:    /s/ Lawrence E. Mittin                     By:      /s/ Benjamin W. Haile
         Lawrence E. Mittin                                   T. Barton French, Jr.
12       Nevada Bar No. 005428                                Nevada Bar No. 5641
         501 S. 8th Street                                    Benjamin W. Haile
13       Las Vegas, NV 89101                                  Oregon Bar No. 040660
         lmittin@cpklaw.com                                   Admitted Pro Hac Vice
14                                                            1015 Locust Street, Suite 1200
         Attorneys for Plaintiff Jordan J. Potter             St. Louis, MO 63101
15                                                            bhaile@mrhfmlaw.com
                                                              Attorneys for Plaintiff Jordan Potter
16
      DATED: September 24, 2020.
17
      EVANS FEARS & SCHUTTERT LLP
18
      By:      /s/ Jay J. Schuttert
19          Jay J. Schuttert
            Nevada Bar No. 8656
20          Alexandria L. Layton
            Nevada Bar No. 14228
21          6720 Via Austi Parkway, Suite 300
            Las Vegas, Nevada 89119
22          jschuttert@efstriallaw.com
            alayton@efstriallaw.com
23
            Attorneys for Defendants Goodrich
24          Corporation, Raytheon Technologies
            Corporation, Northrop Grumman
25          Systems Corporation and Titeflex
            Commercial, Inc.
26

27

28

                                                      -2-
     Case 2:20-cv-00276-RFB-VCF Document 159 Filed 09/24/20 Page 3 of 3

     Jordan J. Potter v. Arrowhead Products, et al.
     Case No. 2:20-cv-00276-RFB-VCF
 1   Defendant Titeflex Stipulation and Order for Extension of Time to Respond to Plaintiff’s First
     Amended Complaint (First Request)
 2

 3
                                                  ORDER
 4
                                                  IT IS SO ORDERED.
 5

 6

 7                                                __________________________________
                                                  United States Magistrate Judge
 8
                                                  Dated this 24th day of September, 2020.
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
